ON MOTION FOR POST-TRIAL RELEASE

PER CURIAM.
Donna R. Chandler filed a petition for writ of habeas corpus seeking review of an order denying her motion for supersedeas bond and stay of sentence pending appeal from her conviction for a second degree misdemeanor. We sua sponte consolidate this case with Chandler’s pending appeal, case no. 98-3315, treat the petition as a motion in that pending appeal, see Fla. R.Crim. P. 3.691(c); Fla. R.App. P. 9.140(g)(4); Wise v. State, 528 So.2d 507, 508 n. 1 (Fla. 2d DCA 1988), aff'd, 537 So.2d 994 (Fla.1989), and grant the motion. The trial court is ordered to grant Appellant’s motion for supersedeas bond and stay of sentence pending appeal.
Appellant is to be released on $3,000 bond (an amount the State conceded would be reasonable) and such other terms and conditions as the trial court deems reasonable.1 See Younghans v. State, 90 So.2d 308 (Fla.1956); Baker v. State, 213 So.2d 285 (Fla. 4th DCA 1968).
STONE, C.J., STEVENSON and TAYLOR, JJ., concur.

. We granted relief by emergency order dated September 23, 1998.